DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/22 has been entered.

Status of the Claims
Claims 1-19 of US application 17/18,122 filed 12/10/20 were examined. Examiner filed a non-final rejection on 2/15/22.
Applicant filed amendments on 5/16/22. Claims 1, 3-10 and 12-19 were amended. Claims 2 and 11 were cancelled. Claim 20 was newly added. Claims 1, 3-10 and 12-20 were examined. Examiner filed a final rejection on 7/29/22.
Applicant filed an RCE on 9/29/22. Claims 1, 4, 6, 8-10, 13, 15 and 17-20 were amended. Claims 3, 5, 7, 12, 14 and 16 were cancelled. Claims 1, 4, 6, 8-10, 13, 15 and 17-20 are presently pending and present for examination.

Response to Arguments
Regarding the claim objections: applicant’s amendments have resolved the minor informalities previously objected to by examiner, except for the objection to claim 4, since this claim still recites the limitation “the second data item being of a same as” instead of the limitation “the second data item being of a same type as”. Therefore, all of the previously given claim objections except for the objection to claim 4 are withdrawn.
Regarding the 112(b) rejections: applicant’s amendments to claims 6 and 8 have resolved the 112(b) rejections previously raised with respect to claims 6, 8, 15 and 17 in the final rejection. The 112(b) rejections are therefore withdrawn.
Regarding the 101 rejections: Applicant's arguments filed 9/29/22 (hereinafter referred to as the “Remarks”) have been fully considered but they are not persuasive.
Regarding claims 1 and 19, applicant recites, “control the vehicle using the control parameter” (emphasis added). However, “control the vehicle” is so broadly recited that it could refer to, for example, outputting a value on a display, which is insignificant extra-solution activity that does not integrate the judicial exception into a practical application.
In order to overcome this rejection, examiner suggests that applicant amend the limitations in claims 1 and 19 to read, “control automated driving of the vehicle using the control parameter”. This would preclude the possibility of interpreting the “control” as insignificant extra-solution activity such as displaying, and would integrate the judicial exception into the practical application of controlling automated driving of a vehicle, which a user cannot do mentally or manually.
Until such appropriate amendments are made, claims 1 and 19 and their dependents remain rejected under 35 USC 101.

Regarding the 102 and 103 rejections: Applicant's arguments filed 9/29/22 have been fully considered but they are not persuasive.
Regarding claims 1 and 19-20, applicant argues that Mimura (US 20210114619 A1) in view of Beaurepaire et al. (US 20200081611 A1) fails to teach or disclose the recite claim features which:
estimate emotions of the occupant corresponding to the values, respectively, using the occupant's emotion model; 
determine one of the estimated emotions of the occupant that closest to the target emotion among the estimated emotions; 
select one of the values that corresponds to the determined one of the estimated emotions of the occupant; and 
convert the selected one of the values to a control parameter for automated driving control of the vehicle (See at least Pages 12-13 in the Remarks).
In particular, applicant argues that “Mimura's paragraphs [0075] and [0112] are understood to teach how to obtain data sets for automated driving control of a vehicle, rather than automated driving control of a vehicle” (See at least Page 14 in the Remarks).
However, this argument is not persuasive since Mimura does disclose a control parameter setting section configured to: during an automated driving mode,
select one of the data sets based on a current surrounding environment and a target emotion, the selected one of the data sets including emotion information closest to the target emotion (Mimura discloses that it is possible to acquire the state of an occupant based on various behaviors of a vehicle by randomly changing the values of the control parameters for changing the degree of control, so that it is possible to collect many learning results relating to a function capable of being newly performed by a vehicle within a predetermined time, and to rapidly execute automated driving along the occupant's preference (i.e., in the state where the occupant feels comfortable) relating to the function capable of being newly performed by a vehicle [See at least Mimura, 0112]. Also see at least Fig. 8 in Mimura: Mimura discloses that the learning unit 150 learns the degree of control of automated driving according to the surrounding situation on the basis of the behavior of a vehicle in the automated driving or the information notification to the occupant and the state of the occupant (step S110) [See at least Mimura, 0111]), 
generate values based on (1) a driving state information from the selected one of the data sets and (2) a current driving state of the vehicle (See at least Fig. 8 in Mimura: Mimura discloses that the learning unit 150 learns the degree of control of automated driving according to the surrounding situation on the basis of the behavior of a vehicle in the automated driving or the information notification to the occupant and the state of the occupant (step S110) [See at least Mimura, 0111]. The “behavior” may be regarded as a current vehicle driving state, and any of the other variables of [Mimura, 0111], including the “surrounding situation” and the “state of the occupant”, may be regarded as the “first value”); 
estimate emotions of the occupant corresponding to the values, respectively, using the occupant's emotion model (Mimura discloses that it is possible to acquire the state of an occupant based on various behaviors of a vehicle by randomly changing the values of the control parameters for changing the degree of control, so that it is possible to collect many learning results relating to a function capable of being newly performed by a vehicle within a predetermined time, and to rapidly execute automated driving along the occupant's preference (i.e., in the state where the occupant feels comfortable) relating to the function capable of being newly performed by a vehicle [See at least Mimura, 0112]); 
determine one of the estimated emotions of the occupant that is closest to the target emotion among the estimated emotions (Mimura discloses that it is possible to acquire the state of an occupant based on various behaviors of a vehicle by randomly changing the values of the control parameters for changing the degree of control, so that it is possible to collect many learning results relating to a function capable of being newly performed by a vehicle within a predetermined time, and to rapidly execute automated driving along the occupant's preference (i.e., in the state where the occupant feels comfortable) relating to the function capable of being newly performed by a vehicle [See at least Mimura, 0112]); 
select one of the values that corresponds to the determined one of the estimated emotions of the occupant (Mimura discloses that it is possible to acquire the state of an occupant based on various behaviors of a vehicle by randomly changing the values of the control parameters for changing the degree of control, so that it is possible to collect many learning results relating to a function capable of being newly performed by a vehicle within a predetermined time, and to rapidly execute automated driving along the occupant's preference (i.e., in the state where the occupant feels comfortable) relating to the function capable of being newly performed by a vehicle [See at least Mimura, 0112]); and
convert the selected one of the values to a control parameter for automated driving control of the vehicle (Mimura discloses that it is possible to acquire the state of an occupant based on various behaviors of a vehicle by randomly changing the values of the control parameters for changing the degree of control, so that it is possible to collect many learning results relating to a function capable of being newly performed by a vehicle within a predetermined time, and to rapidly execute automated driving along the occupant's preference (i.e., in the state where the occupant feels comfortable) relating to the function capable of being newly performed by a vehicle [See at least Mimura, 0112]); and a vehicle controller configured to control the vehicle using the control parameter (Mimura discloses that it is possible to acquire the state of an occupant based on various behaviors of a vehicle by randomly changing the values of the control parameters for changing the degree of control, so that it is possible to collect many learning results relating to a function capable of being newly performed by a vehicle within a predetermined time, and to rapidly execute automated driving along the occupant's preference (i.e., in the state where the occupant feels comfortable) relating to the function capable of being newly performed by a vehicle [See at least Mimura, 0112]).
However, for claims 1 and 19, the fact that Mimura discloses these specific limitations out of context is a moot point, since the addition of the limitation “during an automated driving mode” in the new amendments combined with the previously recited limitation “during a manual driving mode”, changes the scope of the claim significantly enough that none of the prior art, taken either alone or in combination, teach or suggest the claim taken as a whole. This is because the prior art fails to teach or suggest selecting, during automated driving, data sets containing vehicle behaviors and user emotions that were previously gathered during manual driving in order to control the vehicle to optimize the emotions of a user during automated driving. Therefore, claims 1 and 19 are now objected to for containing allowable subject matter. A detailed discussion of this can be found in the section of this office action titled, “Allowable Subject Matter”.
Claim 20 lacks these particular limitations pertaining to the mode in which various controller activities are executed. Therefore, unlike claims 1 and 19, claim 20 remains rejected under 35 USC 102(a)(2). However, applicant could amend claim 20 to also include the limitations “during an automated driving mode” and “during a manual driving mode” like so:
In claim 20, line 3, “a memory configured to store:” would read “a memory configured to store, during a manual driving mode:”
In claim 20, line 17, “wherein the controller is configured to:” would read “wherein the controller is configured to, during an automated driving mode:”
If such amendments were made, claim 20 would also contain allowable subject matter.

Claim Objections
Claims 1, 4 and 20 are objected to because of the following informalities:
In claim 1, “(2) a current driving state of the vehicle” should be “(2) a current driving state information of the vehicle”
In claim 4, line 7, “the second data item being of a same as” should be “the second data item being of a same type as”
In claim 20, lines 6-7, “a rudder angle of the vehicle output from sensors, wherein” should be “a rudder angle of the vehicle output from sensors[[,]]; wherein”
In claim 20, line 7, “according to surrounding environment of the vehicle” should be “according to a surrounding environment of the vehicle”
In claim 20, line 8, “obstacles present around the vehicle, and wherein” should be “obstacles present around the vehicle[[,]]; and wherein”
In claim 20, line 9, “according to occupant emotion” should be “according to an occupant emotion”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 1, 4, 6, 8-10, 13, 15, 17-18 and 20 of this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function.  Such claim limitations are: 
“an occupant's emotion learning section” configured to collect data sets and train a model in claim 1
“a control parameter setting section” configured to select data, perform calculations and provide input values in claim 1; obtain a driving state and define input values in claim 4; set values of data items in claims 6; receive emotion information and propose giving priority to data items in claim 8; retrieve data and set a value of a data item in claim 9; and determine a number of sets of input values in claims 10, 13, 15 and 17-18
“an arithmetic processing unit” that performs a calculation in claims 10, 13, 15 and 17-18
“a memory” configured to store data in claim 20
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In the specification, applicant discloses that, “the occupant's emotion learning section 57, the emotion worsening determining section 59, and the control parameter setting section 65 may be implemented by programs executed by the arithmetic processing unit” [See at least Page 11, lines 19-21, in applicant’s specification]. Applicant further discloses that, “the occupant's emotion learning section 57 and the control parameter setting section 65 illustrated in FIG. 1 are implementable by circuitry including at least one semiconductor integrated circuit such as at least one processor (e.g., a central processing unit (CPU)), at least one application specific integrated circuit (ASIC), and/or at least one field programmable gate array (FPGA). At least one processor is configurable, by reading instructions from at least one machine readable non-transitory tangible medium, to perform all or a part of functions of the occupant's emotion learning section 57 and the control parameter setting section 65” [See at least Page 31, lines 12-20, in applicant’s specification]. 
Furthermore, applicant discloses that, “The electronic controller 50 may include an arithmetic processing unit, such as a central processing unit (CPU) or a micro-processing unit (MPU), and  a memory, such as a random access memory (RAM) or read only memory (ROM), for example. The arithmetic processing unit may execute programs stored in the memory” [See at least Page 10, lines 21-22, in applicant’s specification].
These are all examples of adequate structures to perform the claimed functions, and therefore, no 112(b) rejection is given based on this claim interpretation.
Nevertheless, if applicant does not wish to have these limitations interpreted under 35 U.S.C. 112(f), applicant may amend the claim limitations or present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed functions.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 20 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 20, in line 4 of the claim applicant recites, “a data set that associates a first value and a second value with a third value” (emphasis added).
In lines 18-21, applicant also recites, “select one of the data sets based on a current surrounding environment and a target emotion, the selected one of the data sets including a third value closest to the target emotion; generate values based on (1) a first value from the selected one of the data sets” (emphasis added).
In the above two cited portions, it is unclear whether or not “” and “” refer to the same data set or group of data sets. Consequently, it is also unclear whether the “first value” in each of the above cited portions is referring to the same value, and whether the “third value” in each of the above cited portions is referring to the same value. The claim is therefore rendered indefinite and rejected under 35 USC 112(b). In order to resolve this 112(b) rejection, examiner recommends that applicant amend claim 20 as follows:
20. (Currently Amended) An automated driving assistance apparatus for a vehicle, the automated driving assistance apparatus comprising: 
a memory configured to store: 
[[a]] data sets that each associate[[s]] a respective first value and a respective second value with a respective third value, wherein [[the]] each first value, according to a vehicle driving state, includes at least one of a speed, an acceleration or deceleration, and a rudder angle of the vehicle output from sensors[[,]]; wherein [[the]] each second value, according to a surrounding environment of the vehicle, includes at least relative distance to obstacles present around the vehicle[[,]]; and wherein [[the]] each third value, according to an occupant emotion, is specified from predetermined values according to outputs from the sensors; and 
emotional model data including rules and parameters, wherein the parameters are adjusted so that [[the]] each third value is obtained from a respective result calculated using the associated first and second values according to the rules; and 
a controller coupled with the memory, and configured to control the vehicle regardless of a driver's operations, causing the vehicle to travel toward a destination along a set traveling route, 
wherein the controller is configured to: 
select one of the data sets based on a current surrounding environment and a target emotion, the selected one of the data sets including a respective third value that is closest to the target emotion; 
generate values based on (1) [[a]] the first value from the selected one of the data sets and (2) a value corresponding to a current vehicle driving state; 
estimate emotions of an occupant corresponding to the values, respectively, using the emotion model data; 
determine one of the estimated emotions of the occupant that is closest to the target emotion among the estimated emotions;  
select one of the values that corresponds to the determined one of the estimated emotions of the occupant; 
convert the selected one of the values to a control parameter for the automated driving control of the vehicle; and 
control the vehicle using the control parameter.

	The above suggested amendments would overcome the 112(b) rejection by clarifying the indefinite limitations. Until these amendments, or other similar amendments, are made, claim 20 is rendered indefinite rejected under 35 USC 112(b). For purposes of prior art rejection, examiner will apply examiner’s broadest reasonable interpretation.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4, 6, 8-10, 13, 15 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to the concept of learning a vehicle occupant’s emotional reaction to the driving state of the vehicle, determining a desired emotion of the occupant, and determining control parameters of the vehicle that would cause the occupant’s emotion to become closer to the desired emotion. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance:
Regarding claim 1, applicant recites An automated driving assistance apparatus comprising: 
an occupant's emotion learning section configured to, during a manual driving mode, 
collect data sets each including driving state information of a vehicle, surrounding environment information of the vehicle, and emotion information of an occupant of the vehicle associated with each other, and 
train an occupant's emotion model on a basis of the data sets, the occupant's emotion model being used to estimate an emotion of the occupant from a driving state of the vehicle; 
a control parameter setting section configured to: 
during an automated driving mode, 
select one of the data sets based on a current surrounding environment and a target emotion, the selected one of the data sets including emotion information closest to the target emotion, 
generate values based on (1) a driving state information from the selected one of the data sets and (2) a current driving state of the vehicle;
estimate emotions of the occupant corresponding to the values, respectively, using the occupant's emotion model;
determine one of the estimated emotions of the occupant that is closest to the target emotion among the estimated emotions; 
select one of the values that corresponds to the determined one of the estimated emotions of the occupant; and
convert the selected one of the values to a control parameter for automated driving control of the vehicle; and 
a vehicle controller configured to control the vehicle using the control parameter.
The claim is directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of learning a vehicle occupant’s emotional reaction to the driving state and surroundings of the vehicle, selecting input values of the vehicle that would cause the occupant’s emotion to become closer to a target emotion, and converting the input values to a control parameter. This is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea). The amended claim still falls short of affirmatively reciting control of the vehicle using the control parameter, i.e., reciting where a controller controls the vehicle to perform automated driving of the vehicle based on the control parameter. The distinction here is that a user could mentally decide a value for a parameter, but a user could not mentally drive a vehicle using the value of the parameter. The latter scenario would overcome the 101 rejection, but the former scenario (which is what is currently claimed) would not.
Nothing in the claim elements precludes the steps from being performed entirely by a human brain. The last limitation of the claim, which recites, that a vehicle controller may “control the vehicle using the control parameter”, is recited at such a high level of generality that it could be interpreted to refer to insignificant extra-solution activity such as outputting a value on a display (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05). 
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept.
Examiner’s note to help applicant overcome the rejection: in claims 1 and 19-20, applicant recites, “control the vehicle using the control parameter” (emphasis added). However, “control the vehicle” is so broadly recited that it could refer to, for example, outputting a value on a display, which is insignificant extra-solution activity that does not integrate the judicial exception into a practical application.
In order to overcome this rejection, examiner suggests that applicant amend the limitations in claims 1 and 19-20 to read, “control automated driving of the vehicle using the control parameter”. This would preclude the possibility of interpreting the “control” as insignificant extra-solution activity such as displaying, and would integrate the judicial exception into the practical application of controlling automated driving of a vehicle, which a user cannot do mentally or manually.
Until such appropriate amendments are made, claims 1 and 19-20 and their dependents remain rejected under 35 USC 101.

Regarding claim 4, applicant recites The automated driving assistance apparatus according to claim 1, wherein 
the driving state information from the selected one of the data sets includes a first data item having a first value, 
the control parameter setting section is configured to obtain the current driving state information of the vehicle, the current driving state information including a second data item having a second value, the second data item being of a same as the first data item, and 
the control parameter setting section is configured to define the values in accordance with the first value of the first data item and the second value of the second data item.
However, defining input values based on retrieved data that brings the emotion of the occupant closer to the desired emotion and based on current driving state of the vehicle to determine a control parameter is something that a user could perform mentally, and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 6, applicant recites The automated driving assistance apparatus according to claim 4, wherein 
driving state information of the vehicle in each data set of the data sets includes a third data item having a third value and a fourth data item, different from the third data item, having a fourth value, 
one of the third and fourth data items is given a priority, and 
when the third data item has the priority, the control parameter setting section is configured to: 
set the third value of the third data item to one of the values for the occupant's emotion model, and 
prepare another of the values based on the fourth data item.
However, allocating priority and values to input values in order to select control values that bring the emotion of the occupant closer to a desired emotion is something that a user could perform mentally, and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 8, applicant recites The automated driving assistance apparatus according to claim 6, wherein, 
the control parameter setting section is configured to receive information indicating that the emotion of the occupant becomes lower, and 
when (1) the control parameter obtained based on the third value of the third data item with the priority is used to perform the automated driving control of the vehicle, and as a result, the information indicates that the emotion of the occupant becomes lower than before, and (2) it is determined that the fourth data item gives a significant impact on the emotion of the occupant, the control parameter setting section is configured to propose giving a priority to the fourth data item.
However, measuring and comparing emotions of an occupant during automated driving and determining the impact and importance of a parameter is something that a user could perform mentally or manually and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 9, applicant recites The automated driving assistance apparatus according to claim 1, wherein 
driving state information of the vehicle in each data set of the data sets includes a first data item having a first value and a second data item, different from the first data item, having a second value, 
the control parameter setting section is configured to retrieve, from one of the data sets, driving state information in the one of the data sets including the first data item that gives a significant impact on the emotion of the occupant, and 
the control parameter setting section is configured to set the first value of the first data item to one of the values for the occupant's emotion model.
However, retrieving data related to the emotion of the occupant and setting a value to be equal to an input value for an emotion model is something that a user could perform mentally, and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 10, applicant recites The automated driving assistance apparatus according to claim 1, wherein the control parameter setting section is configured to determine a number of sets of the values for the occupant's emotion model on a basis of at least one of a throughput of an arithmetic processing unit that performs a calculation or a frequency of update of the control parameter.
However, determining a number of input values or a number of sets of input values for a model based on throughput or frequency of calculating is something that a user could determine mentally or manually, and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 13, applicant recites The automated driving assistance apparatus according to claim 4. wherein the control parameter setting section is configured to determine a number of sets of the values for the occupant's emotion model on a basis of at least one of a throughput of an arithmetic processing unit that performs calculation or a frequency of update of the control parameter.
However, determining a number of input values or a number of sets of input values for a model based on throughput or frequency of calculating is something that a user could determine mentally or manually, and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 15, applicant recites The automated driving assistance apparatus according to claim 6, wherein the control parameter setting section is configured to determine a number of sets of the values for the occupant's emotion model on a basis of at least one of a throughput of an arithmetic processing unit that performs calculation or a frequency of update of the control parameter.
However, determining a number of input values or a number of sets of input values for a model based on throughput or frequency of calculating is something that a user could determine mentally or manually, and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 17, applicant recites The automated driving assistance apparatus according to claim 8, wherein the control parameter setting section is configured to determine a number of sets of the values for the occupant's emotion model on a basis of at least one of a throughput of an arithmetic processing unit that performs calculation or a frequency of update of the control parameter.
However, determining a number of input values or a number of sets of input values for a model based on throughput or frequency of calculating is something that a user could determine mentally or manually, and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 18, applicant recites The automated driving assistance apparatus according to claim 9, wherein the control parameter setting section is configured to determine a number of sets of the plurality of values for the occupant's emotion model on a basis of at least one of a throughput of an arithmetic processing unit that performs calculation or a frequency of update of the control parameter.
However, determining a number of input values or a number of sets of input values for a model based on throughput or frequency of calculating is something that a user could determine mentally or manually, and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 19, applicant recites An automated driving assistance apparatus comprising circuitry,
wherein, during a manual driving mode, the circuity is configured to: 
collect, during a manual driving mode, data sets each including driving state information of a vehicle, surrounding environment information of the vehicle, and emotion of an occupant of the vehicle associated with each other, and 
train an occupant's emotion model on a basis of the data sets, the occupant's emotion model being used to estimate an emotion of the occupant from a driving state of the vehicle, and 
wherein, during an automated driving mode, the circuitry is further configured to: 
select one of the data sets based on a current surrounding environment and a target emotion, the selected one of the data sets including emotion information closest to the target emotion, 
generate values based on (1) a driving state information from the selected one of the data sets and (2) a current driving state information of the vehicle; 
estimate emotions of the occupant corresponding to the values, respectively, using the occupant's emotion model; 
determine one of the estimated emotions of the occupant that is closest to the target emotion among the estimated emotions;
select one of the values that corresponds to the determined one of the estimated emotions of the occupant;
convert the selected one of the values to a control parameter for the automated driving control of the vehicle; and 
control the vehicle using the control parameter.
The claim is directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim limitations are directed to the concept of learning a vehicle occupant’s emotional reaction to the driving state and surroundings of the vehicle, selecting input values of the vehicle that would cause the occupant’s emotion to become closer to a target emotion, and converting the input values to a control parameter. This is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea). The amended claim still falls short of affirmatively reciting control of the vehicle using the control parameter, i.e., reciting where a controller controls the vehicle to perform automated driving of the vehicle based on the control parameter. The distinction here is that a user could mentally decide a value for a parameter, but a user could not mentally drive a vehicle using the value of the parameter. The latter scenario would overcome the 101 rejection, but the former scenario (which is what is currently claimed) would not.
Other than reciting the use of circuitry, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, the last limitation of the claim, which recites, that a vehicle controller may “control the vehicle using the control parameter”, is recited at such a high level of generality that it could be interpreted to refer to insignificant extra-solution activity such as outputting a value on a display (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The circuitry is described in at least Page 31, lines 12-20, of applicant’s originally filed specification as merely general purpose computer circuitry. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.
Examiner’s note to help applicant overcome the rejection: in claims 1 and 19-20, applicant recites, “control the vehicle using the control parameter” (emphasis added). However, “control the vehicle” is so broadly recited that it could refer to, for example, outputting a value on a display, which is insignificant extra-solution activity that does not integrate the judicial exception into a practical application.
In order to overcome this rejection, examiner suggests that applicant amend the limitations in claims 1 and 19-20 to read, “control automated driving of the vehicle using the control parameter”. This would preclude the possibility of interpreting the “control” as insignificant extra-solution activity such as displaying, and would integrate the judicial exception into the practical application of controlling automated driving of a vehicle, which a user cannot do mentally or manually.
Until such appropriate amendments are made, claims 1 and 19-20 and their dependents remain rejected under 35 USC 101.

Regarding claim 20, applicant recites An automated driving assistance apparatus for a vehicle, the automated driving assistance apparatus comprising: 
a memory configured to store: 
a data set that associates a first value and a second value with a third value, wherein the first value, according to vehicle driving state, includes at least one of a speed, an acceleration or deceleration, and a rudder angle of the vehicle output from sensors, wherein the second value, according to surrounding environment of the vehicle, includes at least relative distance to obstacles present around the vehicle, and wherein the third value, according to occupant emotion, is specified from predetermined values according to outputs  from the sensors; and 
emotional model data including rules and parameters, wherein the parameters are adjusted so that the third value is obtained from a result calculated using the first and second values according to the rules; and 
a controller coupled with the memory, and configured to control the vehicle regardless of a driver's operations, causing the vehicle to travel toward a destination along a set traveling route, 
wherein the controller is configured to: 
select one of the data sets based on a current surrounding environment and a target emotion, the selected one of the data sets including a third value closest to the target emotion; 
generate values based on (1) a first value from the selected one of the data sets and (2) a value corresponding to a current vehicle driving state; 
estimate emotions of an occupant corresponding to the values, respectively, using the emotion model data; 
determine one of the estimated emotions of the occupant that is closest to the target emotion among the estimated emotions;  
select one of the values that corresponds to the determined one of the estimated emotions of the occupant; 
convert the selected one of the values to a control parameter for the automated driving control of the vehicle; and 
control the vehicle using the control parameter.
The claim is directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim limitations are directed to the concept of storing data pertaining to a vehicle occupant’s emotional reaction to the driving state and surroundings of the vehicle, learning a vehicle occupant’s emotional reaction to the driving state and surroundings of the vehicle, selecting input values of the vehicle that would cause the occupant’s emotion to become closer to a target emotion, and converting the input values to a control parameter. This is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea). The amended claim falls short of affirmatively reciting control of the vehicle using the control parameter, i.e., reciting where a controller controls the vehicle to perform automated driving of the vehicle based on the control parameter. The distinction here is that a user could mentally decide a value for a parameter, but a user could not mentally drive a vehicle using the value of the parameter. The latter scenario would overcome the 101 rejection, but the former scenario (which is what is currently claimed) would not.
Other than reciting the use of a controller, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, the last limitation of the claim, which recites, that a vehicle controller may “control the vehicle using the control parameter”, is recited at such a high level of generality that it could be interpreted to refer to insignificant extra-solution activity such as outputting a value on a display (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The controller is described in at least Page 10, line 21-Page 11, line 6 of applicant’s originally filed specification as merely a general purpose computer. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.
Examiner’s note to help applicant overcome the rejection: in claims 1 and 19-20, applicant recites, “control the vehicle using the control parameter” (emphasis added). However, “control the vehicle” is so broadly recited that it could refer to, for example, outputting a value on a display, which is insignificant extra-solution activity that does not integrate the judicial exception into a practical application.
In order to overcome this rejection, examiner suggests that applicant amend the limitations in claims 1 and 19-20 to read, “control automated driving of the vehicle using the control parameter”. This would preclude the possibility of interpreting the “control” as insignificant extra-solution activity such as displaying, and would integrate the judicial exception into the practical application of controlling automated driving of a vehicle, which a user cannot do mentally or manually.
Until such appropriate amendments are made, claims 1 and 19-20 and their dependents remain rejected under 35 USC 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 20 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mimura (US 20210114619 A1), hereinafter referred to as Mimura.
Regarding claim 20, Mimura discloses An automated driving assistance apparatus for the vehicle (See at least Fig. 8 in Mimura: Mimura discloses that the process of FIG. 8 is repeatedly executed with a predetermined period, for example, during execution of automated driving [See at least Mimura, 0109]), the automated driving assistance apparatus comprising: 
a memory configured to store: 
a data set that associates a first value and a second value with a third value (See at least Fig. 8 in Mimura: Mimura discloses that the learning unit 150 learns the degree of control of automated driving according to the surrounding situation on the basis of the behavior of a vehicle in the automated driving or the information notification to the occupant and the state of the occupant (step S110) [See at least Mimura, 0111]), wherein the first value, according to vehicle driving state, includes at least one of a speed, an acceleration or deceleration, and a rudder angle of the vehicle output from sensors (See at least Fig. 1 in Mimura: Mimura discloses that the behavior plan generation unit 123 generates a target trajectory along which the host vehicle M will travel in the future, where the target trajectory is represented as points (trajectory points), lined up in order, to be reached by the host vehicle M, and target speed and target acceleration for each predetermined sampling time [See at least Mimura, 0062]. Mimura further discloses that the behavior plan generation unit 123 corrects the one selected target trajectory on the basis of a result learned by the learning unit 150 [See at least Mimura, 0064]), wherein the second value, according to surrounding environment of the vehicle, includes at least relative distance to obstacles present around the vehicle (See at least Fig. 1 in Mimura: Mimura discloses that the outside recognition unit 121 recognizes states such as the position, speed, and acceleration of a nearby vehicle on the basis of information which is input from the camera 10, the radar device 12, and the viewfinder 14 through the object recognition device 16 [See at least Mimura, 0056]. Mimura further discloses that the outside recognition unit 121 may recognize a guardrail, a telephone pole, a parked vehicle, a pedestrian, or the positions of other objects in addition to the nearby vehicle [See at least Mimura, 0057]), and wherein the third value, according to occupant emotion, is specified from predetermined values according to outputs from the sensors (See at least Fig. 1 in Mimura: Mimura discloses that the occupant state determination unit 160 determines whether the state of an occupant is comfortable or uncomfortable with respect to the behavior of the host vehicle M, content provided to the occupant according to the behavior, a condition of a notification to the occupant, or the like on the basis of the occupant's facial expression or complexion when each event or the like in automated driving is executed from a captured image from the in-vehicle camera 90 [See at least Mimura, 0100]); and 
emotional model data including rules and parameters, wherein the parameters are adjusted so that the third value is obtained from a result calculated using the first and second values according to the rules (See at least Fig. 8 in Mimura: Mimura discloses that the learning unit 150 learns the degree of control of automated driving according to the surrounding situation on the basis of the behavior of a vehicle in the automated driving or the information notification to the occupant and the state of the occupant (step S110) [See at least Mimura, 0111]); and 
a controller coupled with the memory (See at least Fig. 1 in Mimura: Mimura discloses automated driving control unit 100, which contains learning unit 150, and therefore may be regarded as applicant’s “controller” [See at least Mimura, 0054]), and configured to control the vehicle regardless of driver's operations causing the vehicle to travel toward a destination along a set traveling route (See at least Fig. 8 in Mimura: Mimura discloses that the traveling control unit 141 executes automated driving based on the changed target trajectory (step S106) [See at least Mimura, 0110]), 
wherein the controller is configured to: 
select one of the data sets based on a current surrounding environment and a target emotion, the selected one of the data sets including a third value closest to the target emotion (Mimura discloses that it is possible to acquire the state of an occupant based on various behaviors of a vehicle by randomly changing the values of the control parameters for changing the degree of control, so that it is possible to collect many learning results relating to a function capable of being newly performed by a vehicle within a predetermined time, and to rapidly execute automated driving along the occupant's preference (i.e., in the state where the occupant feels comfortable) relating to the function capable of being newly performed by a vehicle [See at least Mimura, 0112]. Also see at least Fig. 8 in Mimura: Mimura discloses that the learning unit 150 learns the degree of control of automated driving according to the surrounding situation on the basis of the behavior of a vehicle in the automated driving or the information notification to the occupant and the state of the occupant (step S110) [See at least Mimura, 0111]); 
generate values based on (1) a first value from the selected one of the data sets and (2) a value corresponding to a current vehicle driving state (See at least Fig. 8 in Mimura: Mimura discloses that the learning unit 150 learns the degree of control of automated driving according to the surrounding situation on the basis of the behavior of a vehicle in the automated driving or the information notification to the occupant and the state of the occupant (step S110) [See at least Mimura, 0111]. The “behavior” may be regarded as a current vehicle driving state, and any of the other variables of [Mimura, 0111], including the “surrounding situation” and the “state of the occupant”, may be regarded as the “first value”); 
estimate emotions of an occupant corresponding to the values, respectively, using the emotion model data (Mimura discloses that it is possible to acquire the state of an occupant based on various behaviors of a vehicle by randomly changing the values of the control parameters for changing the degree of control, so that it is possible to collect many learning results relating to a function capable of being newly performed by a vehicle within a predetermined time, and to rapidly execute automated driving along the occupant's preference (i.e., in the state where the occupant feels comfortable) relating to the function capable of being newly performed by a vehicle [See at least Mimura, 0112]); 
determine one of the estimated emotions of the occupant that is closest to the target emotion among the estimated emotions (Mimura discloses that it is possible to acquire the state of an occupant based on various behaviors of a vehicle by randomly changing the values of the control parameters for changing the degree of control, so that it is possible to collect many learning results relating to a function capable of being newly performed by a vehicle within a predetermined time, and to rapidly execute automated driving along the occupant's preference (i.e., in the state where the occupant feels comfortable) relating to the function capable of being newly performed by a vehicle [See at least Mimura, 0112]);
select one of the values that corresponds to the determined one of the estimated emotions of the occupant (Mimura discloses that it is possible to acquire the state of an occupant based on various behaviors of a vehicle by randomly changing the values of the control parameters for changing the degree of control, so that it is possible to collect many learning results relating to a function capable of being newly performed by a vehicle within a predetermined time, and to rapidly execute automated driving along the occupant's preference (i.e., in the state where the occupant feels comfortable) relating to the function capable of being newly performed by a vehicle [See at least Mimura, 0112]); 
convert the selected one of the values to a control parameter for the automated driving control of the vehicle (Mimura discloses that it is possible to acquire the state of an occupant based on various behaviors of a vehicle by randomly changing the values of the control parameters for changing the degree of control, so that it is possible to collect many learning results relating to a function capable of being newly performed by a vehicle within a predetermined time, and to rapidly execute automated driving along the occupant's preference (i.e., in the state where the occupant feels comfortable) relating to the function capable of being newly performed by a vehicle [See at least Mimura, 0112]); and
control the vehicle using the control parameter (Mimura discloses that it is possible to acquire the state of an occupant based on various behaviors of a vehicle by randomly changing the values of the control parameters for changing the degree of control, so that it is possible to collect many learning results relating to a function capable of being newly performed by a vehicle within a predetermined time, and to rapidly execute automated driving along the occupant's preference (i.e., in the state where the occupant feels comfortable) relating to the function capable of being newly performed by a vehicle [See at least Mimura, 0112]).
Examiner’s note to help applicant overcome the rejection: In claims 1 and 19, the addition of the limitation “during an automated driving mode” in the new amendments combined with the previously recited limitation “during a manual driving mode”, has changed the scope of the claim significantly enough that none of the prior art, taken either alone or in combination, teach or suggest the claim taken as a whole. This is because the prior art fails to teach or suggest selecting, during automated driving, data sets containing vehicle behaviors and user emotions that were previously gathered during manual driving in order to control the vehicle to optimize the emotions of a user during automated driving. Therefore, claims 1 and 19 are now objected to for containing allowable subject matter. A detailed discussion of this can be found in the section of this office action titled, “Allowable Subject Matter”.
Claim 20 lacks these particular limitations pertaining to the mode in which various controller activities are executed. Therefore, unlike claims 1 and 19, claim 20 remains rejected under 35 USC 102(a)(2). However, applicant could amend claim 20 to also include the limitations “during an automated driving mode” and “during a manual driving mode” like so:
In claim 20, line 3, “a memory configured to store:” would read “a memory configured to store, during a manual driving mode:”
In claim 20, line 17, “wherein the controller is configured to:” would read “wherein the controller is configured to, during an automated driving mode:”
If such amendments were made, claim 20 would also contain allowable subject matter.

Allowable Subject Matter
Claims 1, 4, 6, 8-10, 13, 15 and 17-19 are objected to for containing allowable subject matter, but would be allowable if the rejections and objections discussed in previous sections of this office action were resolved.
The closest prior art of record is Beaurepaire et al. (US 20200081611 A1) in view of Mimura (US 20210114619 A1), hereinafter referred to as Beaurepaire and Mimura, respectively. The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 1 and 19, Beaurepaire teaches An automated driving assistance apparatus comprising: 
an occupant's emotion learning section (See at least Fig. 4 in Beaurepaire: Beaurepaire teaches that the passenger profile platform 111, passenger profile module 113, and/or any of the modules 301-309 may perform one or more portions of the process 400 and may be implemented in, for instance, a chip set including a processor and a memory [See at least Beaurepaire, 0046]) configured to, during a manual driving mode (Beaurepaire teaches that sensor data of process 400 is collected when the vehicle behavior module 301 detects that the user is a passenger, including in a situation when another person is manually driving the vehicle [See at least Beaurepaire, 0049]), 
collect data sets each including driving state information of a vehicle (See at least Fig. 4 in Beaurepaire: Beaurepaire teaches that in step 401, the vehicle behavior module 301 collects or records vehicle sensor data of a vehicle carrying a user as a passenger, where the vehicle sensor data indicates or relates to at least one driving behavior of the vehicle [See at least Beaurepaire, 0047]), surrounding environment information of the vehicle (Beaurepaire teaches that the driving behavior can be fused with a particular context (e.g., a time, location, activity, maneuver, etc.) so that a user reaction can be determined for the driving behavior alone or in combination with one or more contexts [See at least Beaurepaire, 0047]), and emotion information of an occupant of the vehicle (See at least Fig. 4 in Beaurepaire: Beaurepaire teaches that in step 403, the passenger reaction module 303 collects or records user sensor data, user input data, or a combination thereof indicating a reaction of the user to the at least one driving behavior, where the reaction can include a level of discomfort or discomfort that the user is experiencing in response to the corresponding driving behavior [See at least Beaurepaire, 0050]) associated with each other (Beaurepaire teaches that the driving behavior can be fused with a particular context (e.g., a time, location, activity, maneuver, etc.) so that a user reaction can be determined for the driving behavior alone or in combination with one or more contexts [See at least Beaurepaire, 0047]), and 
train an occupant's emotion model on a basis of the data sets, the occupant's emotion model being used to estimate an emotion of the occupant from a driving state of the vehicle (See at least Fig. 4 in Beaurepaire: Beaurepaire teaches that in step 405, the passenger profile generator 305 creates a passenger profile using the collected vehicle sensor data and the user reaction data, where the passenger profile generator 305 can fuse the user reaction data with the collected information on the corresponding vehicle driving behavior (e.g., based on the car's vehicle sensor data) [See at least Beaurepaire, 0055]. Beaurepaire further teaches that a profile may include a “white-list” of behaviors and maneuvers which elicit a positive reaction and a “black-list” of behaviors and maneuvers which elicit a negative reaction [See at least Beaurepaire, 0058]); 
However, Beaurepaire does not explicitly teach the apparatus further comprising a control parameter setting section configured to: during an automated driving mode, 
select one of the data sets based on a current surrounding environment and a target emotion, the selected one of the data sets including emotion information closest to the target emotion, 
generate values based on (1) a driving state information from the selected one of the data sets and (2) a current driving state of the vehicle; 
estimate emotions of the occupant corresponding to the values, respectively, using the occupant's emotion model; 
determine one of the estimated emotions of the occupant that is closest to the target emotion among the estimated emotions; 
select one of the values that corresponds to the determined one of the estimated emotions of the occupant; and
convert the selected one of the values to a control parameter for automated driving control of the vehicle; and 
a vehicle controller configured to control the vehicle using the control parameter.
In other words, the remaining claim limitations recite selecting, during automated driving, emotion-related data sets that were previously gathered during manual driving in order to optimize the emotions of an occupant during automated driving. Beaurepaire does not teach these limitations. This is because, while Beaurepaire does disclose an embodiment of driver profile generation for autonomous vehicles, the driver profile generation in the autonomous embodiment does not involve any manual driving at all (See at least [Beaurepaire, 0049 and 0078]); in other words, the autonomous driving embodiment and the manually driving embodiment of Beaurepaire are mutually exclusive and there is no suggestion in Beaurepaire to combine the two embodiments to arrive at the claimed invention (See at least [Beaurepaire, 0049 and 0078]).
Mimura does teach a vehicle control apparatus comprising a control parameter setting section configured to: during an automated driving mode (See at least Fig. 8 in Mimura: Mimura discloses that a vehicle executes automated driving as part of a control process (step S106) [See at least Mimura, 0110]), 
select a data set based on a current surrounding environment and a target emotion, the selected data set including emotion information closest to the target emotion (See at least Fig. 8 in Mimura: Mimura teaches that the occupant state determination unit 160 determines the state of an occupant during automated driving (step S108), and the learning unit 150 learns the degree of control of automated driving according to the surrounding situation on the basis of the behavior of a vehicle in the automated driving or the information notification to the occupant and the state of the occupant (step S110) [See at least Mimura, 0111]. Mimura further teaches that, according to the method of Fig. 8, in a case where the state of the occupant after the execution of automated driving is comfortable and a case where it is uncomfortable, it is possible to execute automated driving control according to the preference of each occupant by maintaining or changing the degree of control of automated driving [See at least Mimura, 0112]), 
generate values based on (1) a driving state information from the selected data set and (2) a current driving state of the vehicle (See at least Fig. 8 in Mimura: Mimura teaches that, according to the method of Fig. 8, in a case where the state of the occupant after the execution of automated driving is comfortable and a case where it is uncomfortable, it is possible to execute automated driving control according to the preference of each occupant by maintaining or changing the degree of control of automated driving [See at least Mimura, 0112]); 
estimate emotions of the occupant corresponding to the values, respectively, using the occupant's emotion model (See at least Fig. 8 in Mimura: Mimura teaches that the occupant state determination unit 160 determines the state of an occupant during automated driving (step S108), and the learning unit 150 learns the degree of control of automated driving according to the surrounding situation on the basis of the behavior of a vehicle in the automated driving or the information notification to the occupant and the state of the occupant (step S110) [See at least Mimura, 0111]); 
determine one of the estimated emotions of the occupant that is closest to the target emotion among the estimated emotions (See at least Fig. 8 in Mimura: Mimura teaches that, according to the method of Fig. 8, in a case where the state of the occupant after the execution of automated driving is comfortable and a case where it is uncomfortable, it is possible to execute automated driving control according to the preference of each occupant by maintaining or changing the degree of control of automated driving [See at least Mimura, 0112]); 
select one of the values that corresponds to the determined one of the estimated emotions of the occupant (See at least Fig. 8 in Mimura: Mimura teaches that, according to the method of Fig. 8, in a case where the state of the occupant after the execution of automated driving is comfortable and a case where it is uncomfortable, it is possible to execute automated driving control according to the preference of each occupant by maintaining or changing the degree of control of automated driving [See at least Mimura, 0112]); and
convert the selected one of the values to a control parameter for automated driving control of the vehicle (See at least Fig. 8 in Mimura: Mimura teaches that, according to the method of Fig. 8, in a case where the state of the occupant after the execution of automated driving is comfortable and a case where it is uncomfortable, it is possible to execute automated driving control according to the preference of each occupant by maintaining or changing the degree of control of automated driving [See at least Mimura, 0112]); and 
a vehicle controller configured to control the vehicle using the control parameter (See at least Fig. 8 in Mimura: Mimura teaches that, according to the method of Fig. 8, in a case where the state of the occupant after the execution of automated driving is comfortable and a case where it is uncomfortable, it is possible to execute automated driving control according to the preference of each occupant by maintaining or changing the degree of control of automated driving [See at least Mimura, 0112]).
However, unlike the claimed invention, Mimura does not teach or suggest perform any learning during a manual mode. Instead, all of the learning of Mimura occurs in the autonomous mode (See at least Fig. 8 in Mimura: Mimura teaches that the occupant state determination unit 160 determines the state of an occupant during automated driving (step S108), and the learning unit 150 learns the degree of control of automated driving according to the surrounding situation on the basis of the behavior of a vehicle in the automated driving or the information notification to the occupant and the state of the occupant (step S110) [See at least Mimura, 0111]). Therefore, it would not have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Mimura, Beaurepaire, or any of the other prior art of record to teach or suggest selecting, during automated driving, emotion-related data sets that were previously gathered during manual driving in order to optimize the emotions of an occupant during automated driving. Therefore, the claimed invention is distinct from Beaurepaire, Mimura and the other prior art of record.
For at least the above stated reasons, claims 1 and 19 contain allowable subject matter.

Regarding claims 4, 6, 8-10, 13, 15 and 17-18, these claims also contain allowable subject matter by virtue of their dependence from claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.T.A./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668